Title: To George Washington from George Clinton, 29 October 1779
From: Clinton, George
To: Washington, George


        
          D’r Sir,
          Fish Kill [N.Y.] Oct. 29 1779.
        
        I am this moment Honourd with your letter of this date, & thank you for the agreeable intelligence it contains. I wrote to General Scuyler this morning, & requested him to Communicate

to your Excellency the measures I have taken in consequence of the information from Colonel Van Schaack. I am of opinion that there is no immediate necessity to put Public arms into the hands of the militia. I imagine the emergency will not be so sudden but we can have an Opportunity of equipping them in time for Service and, in the meantime, I shall give orders that they be employed agreeable to your desire, which I flatter myself will be effected without disgusting them with the Service.
        Some unfinish’d bussiness in the Civil line, oblidges me to ride up to Poughkeepsie this evening, but I expect to return on Sunday. I leave Col. Malcom at this place, so that if your Excellency has any orders for the militia, be pleased to send them to his care and he will forward to me. Yrs. &c.
        
          Geo: Clinton.
        
      